Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/791,533 which was filed on 2/14/2020 and is a CON of 14/086,751 filed 11/21/2013.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. (US2011/0246419), hereinafter Yancey, in view of Earl et al. (US2003/0208511), hereinafter Earl.

Regarding Claim 1:
Yancey teaches:
	One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors (Yancey, figure 2, note processor and memory), cause performance of operations comprising: identifying one or more upgrades to be made to at least one instance of a source database (Yancey, [0008-0009], note cloning the database to perform maintenance procedures and updates is means upgrades have been identified); 
creating an environment in which to store a clone of the source database (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source which means an environment to store a clone was created); 
cloning the source database to generate a target database in the environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database);
performing the one or more upgrades, the database continuing to receive and execute a set of transactions (Yancey, figure 3, [0052-0059], note upgrading the source while continually receiving transactions) ; 
subsequent to completing the one or more upgrades to the database, executing the set of transactions on the database (Yancey, figure 3, [0052-0059], note once the upgrade is complete, executing the transaction into the source database); and 
performing a switchover operation to configure the database to receive and execute additional transactions (Yancey, figure 3, [0052-0059], note redirecting traffic back to the upgraded database.  When combined with other references the upgraded database may be the target database).
While Yancey teaches upgrading the databases and receiving transaction during the upgrade, Yancey doesn’t specifically teach that the upgrades are performed on the target database while receiving transactions on the source, Yancey teaches the reverse, which is a matter of design choice, however, Earl is in the same field of endeavor, database management , and Earl teaches:
performing the one or more upgrades to the target database, the source database continuing to receive and execute a set of transactions (Earl, claim 2, note making a copy of the source database while the source database remains in use.  When combined with the other reference, this would be for the upgrades as taught by Yancey); 
subsequent to completing the one or more upgrades to the target database, executing the set of transactions on the target database (Earl, claim 2, note executing the logged transaction on the copy, e.g. target, database when the replication process is complete. When combined with the other reference, this would be for the upgrades as taught by Yancey); and 
performing a switchover operation to configure the target database to receive and execute additional transactions (Earl, claim 2, when combined with the previous reference, the switchover as taught by Yancey would switch to the target database).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability and uptime (Earl, [0009-0010]).

Regarding Claim 2:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
receiving transactions at the source database prior to execution of the switchover operation (Yancey, [0009], note traffic is redirected during the maintenance period, which means the source database was receiving transaction prior to the switchover); and 
terminating receipt and execution of transactions at the source database upon execution of the switchover operation (Yancey, figure 3, [0052-0059], note redirecting traffic back to the upgraded database which means the receipt and execution of transactions was terminated for the non-upgraded database.  Upgrading the target or the source while the other receives transactions is merely a design choice and when combined with other references the upgraded database may be the target database and the receipt of transactions would be terminated at the source database) (Earl, claim 2, note receiving transaction at the source database during the replication processes, when combined with the previous reference, this would be for the upgrade process of Yancey).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability and uptime (Earl, [0009-0010]).

Claim 16 discloses substantially the same limitations as claim 1 respectively, except claim 16 is directed to a system with a processor (Yancey, figure 2, note processor and memory) while claim 1 is directed to a non-transitory computer-readable media. Therefore claim 16 is rejected under the same rationale set forth for claim 1.

Claim 17 discloses substantially the same limitations as claim 2 respectively, except claim 17 is directed to a system with a processor (Yancey, figure 2, note processor and memory) while claim 2 is directed to a non-transitory computer-readable media. Therefore claim 17 is rejected under the same rationale set forth for claim 2.

Claim Rejections - 35 USC § 103

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Earl and Mesika et al. (US2014/0337282), hereinafter Mesika.

Regarding Claim 3:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
While Yancey as modified teaches upgrading databases, Yancey as modified doesn’t specifically teach wherein performing the one or more upgrades to the target database comprises identifying heterogeneities among instances of the target database, the identified heterogeneous instances including: a first group of database instances in the target database having first versions of a set attributes; and a second group of database instances in the target database having second versions of the set of attributes, at least one of the first versions different from a corresponding one of the second versions; However, Mesika is in the same field of endeavor, database management, and Mesika teaches:
wherein performing the one or more upgrades to the target database comprises identifying heterogeneities among instances of the target database, the identified heterogeneous instances including: a first group of database instances in the target database having first versions of a set attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); and 
a second group of database instances in the target database having second versions of the set of attributes, at least one of the first versions different from a corresponding one of the second versions (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).

Regarding Claim 4:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
identifying one or both of first intermediate upgrades for the first group and second intermediate upgrades for the second group, the first intermediate upgrades arranged in a first order and the second intermediate upgrades arranged in a second order, the first and second orders used for successful execution of the first and second intermediate upgrades (Mesika, figure 5 and 6, [0014-0018, 0031], note identifying upgrades for the first and second groups both arranged in an order); and 
executing one or both of the first or second intermediate upgrades in the identified order to instances of one or both of the respective first group or the second group, the executed intermediate upgrades transitioning the first version and the second version of the set of attributes to a common third version of the set of attributes (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).

Regarding Claim 5:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
executing an environment-wide upgrade candidate on at least the first group and the second group to convert the target database to a homogenous configuration (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-12, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesika.

Regarding Claim 6:
Mesika teaches:
One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors (Mesika, figure 7, note processor and memory), cause performance of operations comprising: identifying an environment-wide upgrade candidate to be applied to at least one instance of a multi-instance database (Mesika, [0014], note identifying upgrade scripts to be applied to multiple environments, e.g. multi-instance environment wide upgrade); 
identifying heterogeneities among instances of the multi-instance database, the identified heterogeneous instances including: a first group of database instances having first versions of a set attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); and 
a second group of database instances having second versions of the set of attributes, at least one of the first versions different from a corresponding one of the second versions (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); 
identifying one or both of first intermediate upgrades for the first group and second intermediate upgrades for the second group, the first intermediate upgrades arranged in a first order and the second intermediate upgrades arranged in a second order, the first and second orders used for successful execution of the first and second intermediate upgrades (Mesika, figure 5 and 6, [0014-0018, 0031], note identifying upgrades for the first and second groups both arranged in an order); 
executing one or both of the first or second intermediate upgrades in the identified order to instances of one or both of the first group and the second group, the executed intermediate upgrades transitioning the first version and the second version of the set of attributes to a common third version of the set of attributes (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes); and 
executing the environment-wide upgrade candidate on at least the first group and the second group to convert the heterogeneously configured database instances to a homogenously configured database instances (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).

Regarding Claim 7:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein the set of attributes includes one or more of a database version, a communications listener version, or a connected application level (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include version or application level).

Regarding Claim 8:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein the set of attributes includes one or more of a database version, a patchset, or a patch level (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include version, patchset, or patch level).

Regarding Claim 9:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein the set of attributes includes a database installation configuration (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include database version).

Regarding Claim 10:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein the set of attributes includes one or more of a database file layout or a database layout (Mesika, figures 3, 5 and 6, [0014-0018, 0023, 0031], note the attributes include the structure of the database).

Regarding Claim 11:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein identifying heterogeneities among instances of the database further includes identifying a third group of database instances that include the environment-wide upgrade candidate (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions; note that this is for a plurality of groups which may include a third).

Regarding Claim 12:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
excluding the third group from the execution of the intermediate upgrades and the execution of the environment-wide upgrade candidate (Mesika, figures 5 and 6, [0014-0018, 0031], note that if the script has already been installed it is skipped, which would exclude a third group from execution of the intermediate upgrades if it already has the upgrades installed).

Regarding Claim 14:
Mesika shows the non-transitory computer-readable media as disclosed above;
Mesika further teaches:
wherein the intermediate upgrades are executed in parallel for the instances of one or both of the first group or the second group (Mesika, [0014-0018], note the upgrades may be run in parallel which may result in the scripts being installed out of order).

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a method while claim 6 is directed to a non-transitory computer-readable media. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Claim 19 discloses substantially the same limitations as claims 11 and 12 respectively, except claim 19 is directed to a method while claims 11 and 12 are directed to a non-transitory computer-readable media. Therefore claim 19 is rejected under the same rationale set forth for claims 11 and 12.


Claim Rejections - 35 USC § 103

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesika in view of Draper et al. (US2012/0137278), hereinafter Draper.

Regarding Claim 13:
Mesika shows the non-transitory computer-readable media as disclosed above;
While Mesika teaches upgrade dependencies, Mesika doesn’t specifically teaches identifying an interdependency between at least one instance of the first group and at least one instance of the second group; and based on the identified interdependency, executing the first intermediate upgrade for the first group before executing the second intermediate upgrade for the second group. However, Draper is in the same field of endeavor, upgrade management, and Draper teaches:
identifying an interdependency between at least one instance of the first group and at least one instance of the second group (Draper, abstract, figure 1, [0020, 0022, 0024, 0028-0029], note a software component may include, but not limited to, an operating system, a software product, and a database product. Note determining if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgrade determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the previous reference this would be for the database upgrades as taught by Mesika); and 
based on the identified interdependency, executing the first intermediate upgrade for the first group before executing the second intermediate upgrade for the second group (Draper, abstract, figure 1, [0020, 0022, 0024, 0028-0029, 0035], note a software component may include, but not limited to, an operating system, a software product, and a database product. Note determining if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgrade determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the previous reference this would be for the database upgrades and order as taught by Mesika).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Draper because this would improve the efficiency of upgrades and reduce technical support and labor costs (Draper, [0004-0006, 0036]).

Claim 20 discloses substantially the same limitations as claim 13 respectively, except claim 20 is directed to a method while claim 13 is directed to a non-transitory computer-readable media. Therefore claim 20 is rejected under the same rationale set forth for claim 13.

Claim Rejections - 35 USC § 103

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesika in view of Yancey and Nosseir et al. (US2006/0048137), hereinafter Nosseir.

Regarding Claim 15:
Mesika shows the non-transitory computer-readable media as disclosed above;
While Mesika teaches upgraded databases, Mesika doesn’t specifically teach before executing the intermediate upgrades and the environment-wide upgrade candidate, cloning the instances of the multi-instance database to an upgrade environment; and executing the intermediate upgrades and the environment-wide upgrade candidate on the cloned instances of the upgrade environment; However, Yancy is in the same field of endeavor, database management, and Yancey teaches:
before executing the intermediate upgrades and the environment-wide upgrade candidate, cloning the instances of the multi-instance database to an upgrade environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database); and 
executing the intermediate upgrades and the environment-wide upgrade candidate on the cloned instances of the upgrade environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database).
While Mesika as modified teaches cloning the database for upgrades, Mesika as modified doesn’t specifically teach that the upgrades are performed on the cloned database, Yancey teaches the reverse, which is a matter of design choice, however, Nosseir is in the same field of endeavor, database management , and Nosseir teaches:
executing the intermediate upgrades and the environment-wide upgrade candidate on the cloned instances of the upgrade environment (Nosseir, [0037], note cloning a database and applying updates to the cloned instance.  When combined with the previous references, this would be for the upgrades as taught by Yancey).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nosseir because this would improve the reliability of the system (Nosseir, [0012]).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        4/29/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152